Citation Nr: 1628479	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, and anxiety disorder. 

2.  Entitlement to service connection for a disability manifested by a speech impediment.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1990 to April 1994, with additional service in the Army National Guard of Minnesota.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The July 2010 rating decision, in pertinent part, denied service connection for a speech impediment.  In February 2011, the Veteran submitted a lay statement that provided new and material evidence regarding his speech impediment claim.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  This claim was then readjudicated in the April 2011 rating decision, which also adjudicated the claim for service connection for an acquired psychiatric disorder, to include PTSD.    

A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

The Veteran requested to appear before a member of the Board for a hearing in an April 2012 VA Form 9.  Per his request, a November 2013 hearing was scheduled, but he did not report to the hearing.  As the Veteran did not provide any explanation for his missing the November 2013 hearing, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

VA treatments records dated through May 2012 are currently associated with the claims file.  VA has since received notification that the Veteran was admitted to a VA facility in December 2012 for alcohol dependence and July 2013 for substance abuse.  A remand is required in the instant case in order to associated VA treatment records dated after May 2012, since there is evidence of ongoing VA treatment.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

VA treatment records include notations of a mood disorder, anxiety disorder, and a slight stutter at times.  See August 2010, June 2011, and April 2012 VA treatment records.  In February 2011 and April 2011 statements, the Veteran asserts that his psychiatric disorder, to include speech impediment, began after he returned from Iraq.  However, in April 2012, he notes that he was stationed on a base in California that was placed on high alert.  He states that his friends were deployed and some did not return from their deployment, which caused "enormous stress factors."  In light of the VA treatment records and the Veteran's lay contentions, the Board finds that a VA examination is required in order to determine the nature, onset, and etiology of his acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).      

Finally, in February 2011, the RO sought only a portion of the Veteran's personnel record, and it is unclear from the response whether any outstanding personnel records remain.  Accordingly, since the Veteran has asserted that he served in Iraq, the AOJ should make another attempt to associate complete service personnel records with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding records of VA treatment dated since May 2012, including VA treatment records from December 2012 and July 2013 hospitalizations regarding alcohol and substance abuse.   

2.  Request the Veteran's complete Official Military Personnel File (OMPF) and associate the available records with the claims file.  If additional service records are unavailable, documentation of such must be provided in the claims file.  The Veteran should also be notified that such records are unavailable.  

3.  Then schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current acquired psychiatric disorder.  The entire claims file should be provided to the examiner for review in conjunction with the examination.  The examiner must conduct a complete psychological examination with any indicated testing and state each diagnosis conforming to the DSM-IV.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied in this case, as it was certified to the Board before August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014)).

(a)  The examiner should identify all acquired psychiatric disorders found to be present.  A diagnosis of PTSD must be ruled in or excluded.  If the Veteran meets the criteria for a DSM-IV diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.

(b)  For each disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in, or is otherwise related, to service.  The examiner should review the February 2011 statement, the April 2011 Notice of Disagreement, and the April 2012 claim (p. 9.)  

(c)  The examiner should also state whether the Veteran has a speech impediment.  See August 2010 VA treatment record.  

(i) If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in, or is otherwise related, to service.   

(ii) The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that such disability is (1) caused by or (2) aggravated (permanently worsened beyond the normal course of the disease) by any diagnosed psychiatric disorder.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

4.  Then readjudicate the claims.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

